DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 15/703,118 filed on 09/30/2021.  Claims 1, 4-6, 8, 14, 17-19 and 26-29 are pending in the case.  Claim 2 has been canceled.  Claims 1, 4-6, 8, 14 and 17-19 have been amended. Claims 26-29 have been added. Claims 1 and 14 are independent claims.
This action is made Non-Final.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  Regarding claim 1, line 2 recites “an operation system”, however, it must be a typo of “an operating system” as described at par. [0017] of original specification. Further, claim 1, line 18 recites “said changed screen frames”, however, it contains antecedent basis issue, it must be a typo of “the screen frames”. Regarding claim 14, line 9 recites “the screen said frames”, however, “said” should be deleted for consistency.  Appropriate correction is required.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Parasnis et al. (US Patent Application Publication US 20080126943 A1), referred to as Parasnis herein.
Lieb et al., (US Patent Application Publication US 20110126130 A1), referred to as Lieb herein.
Skirpa, (US Patent Application Publication US 20100115430 A1), referred to as Skirpa herein.
Falck et al. (US Patent Application Publication US 20050270430 A1), referred to as Falck herein.
Tuli (US Patent Application Publication US 20040139208 A1), referred to as Tuli herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 14, 18, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parasnis.
Regarding independent claim 1, Parasnis discloses “A presentation system comprising: 
at least one sender device including a local display (Parasnis, at ¶ [0103], teaches a computer includes a display screen, depicted as numeral 1154 of FIG. 9.) and an operation system (id. at ¶ [0007], WINDOWS™ operating systems.), and undertaking a presentation by the operating system through software program (id. at ¶ [0016], POWERPOINT 2000™ presentation design application program.), wherein during undertaking the presentation, a plurality of presentation pages are displayed on the local display (Examiner notes that although original specification describes the sender device captures the screen frames of presentation pages at par. [0003], however, nowhere found in the original specification regarding a plurality of presentation pages are displayed on the local display. Further, Examiner could not find the existence of the local display included in the sender device. For examination purposes, the examiner interprets the amended limitation as each page of presentation pages are displayed in the monitor of the sender device during undertaking the presentation. id. at ¶ [0020], During the presentation, a presenter advances through the plurality of presentation slides by issuing slide triggering events to the POWERPOINT 2000™ program.) and the least one sender device further including: 
a capture module configured for capturing the screen frames of the presentation pages from the sender device undertaking the presentation (Examiner notes that “capturing the screen frames” is processed by taking screenshot ; and 
a first communication interface electrically connecting with the capture module and configured for transmitting the screen frames of the presentation pages (id. at ¶ [0110], a plurality of HTML slide files are transmitting from computer to web server via communication link.); and  
a receiver device including: 
a second communication interface configured for receiving the screen frames of the presentation pages (id. at ¶ [0110], a plurality of computers and workstations from which the presentation can be viewed, including a personal computer  connected via a modem to Internet, and a workstation, which is connected to Internet  via a network wall plug and a network hub.); 
a video connection port configured for electrically connecting with a display device, wherein the screen frames of the presentation pages are output to the display device through the video connection port to display the screen frames of the presentation pages (id. at ¶ [0110]-[0111], display the slides of the presentations in the computers and workstations.); and 
a webpage server configured for storing said changed screen frames … as web pages when a control signal indicates that the screen frames of the presentation pages are for public release (id. at ¶ [0071], a NETSHOW server stores recorded slides in the HTML format files for on-demand access from audience, when the PowerPoint 2000 user selects a record broadcast checkbox control as depicted at in a static picture format”. One of ordinary skill in the art well acknowledge that PowerPoint slides could be converted and saved into static image files within the presentation program. 
It would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Parasnis’ presentation system according to known method of saving each slide into static image files because HTML file saved in the web server could display images in a browser but the browser may not display the PowerPoint slides without a special plug-in or extension.
Independent claim 14 is directed towards a presentation method equivalent to a presentation system found in claim 1, and is therefore similarly rejected.
Regarding claim 5, Parasnis teaches all the limitation of independent claim 1. Parasnis further teaches “wherein the webpage server includes an automatic refresh module configured for automatically refreshing the web pages (Parasnis, at ¶ [0140], teaches when any audience member chooses to view the lobby page, I_status.htm contains refresh code that reloads the page periodically, and the refresh period can be set to any length.).”
Claim 18 is directed towards a presentation method equivalent to a presentation system found in claim 5, and is therefore similarly rejected.
Regarding claim 26, Parasnis teaches all the limitations of independent claim 1. Parasnis further teaches “wherein a fixed access path is assigned to each of the web pages of said changed screen frames (Parasnis, at ¶ [0015], the prior art scheme is that the links to the slide files typically are absolute, such as a URL address .
Claim 28 is directed towards a presentation method equivalent to a presentation system found in claim 26, and is therefore similarly rejected.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parasnis in view of Lieb.
Regarding claim 4, Parasnis teaches all the limitations of independent claim 1. However, Parasnis does not explicitly teach “wherein the sender device further includes an encoding module electrically connecting between the capture module and said first communication interface and configured for encoding screen frames of the presentation pages.”
Lieb is in the same field of a presenter to broadcast the contents of their computer screen over a network to remote viewers (Lieb, at ¶ [0005]) that for each image update the presentation, applet encodes the images using a standard encoding method, like GIF, PNG, or JPEG (id. at ¶ [0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Parasnis’ presentation system with encoding presentation slides using a standard encoding method as taught by Lieb because viewers are able to view the presenters screen directly in the web browser, without any downloads, plug-ins, or dialog boxes (Lieb, at Abstract).
Claim 17 is directed towards a presentation method equivalent to a presentation system found in claim 4, and is therefore similarly rejected.


Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parasnis in view of Skirpa. 
Regarding claim 6, Parasnis teaches all the limitations of independent claim 1. Parasnis further teaches receiving commands in POWERPOINT® from such as triggering the next animation from laptop computer (Parasnis, at ¶ [0142]), and ASF stream received from encoding computer (id. at ¶ [0108]), and event.htm frameset comprises split screen, a primary frame and a child frame to display in a corresponding browser display as described at ¶ [0160] and [0172], and save the content of the recorded presentation as described at ¶ [0145]. However, Parasnis does not explicitly teach “wherein the screen 18frames of the presentation pages are received from several the sender devices and integrated as one split screen frame of the presentation page to display on the display device and store as the web page.”
Skirpa is in the same field of a computer tool for manipulating displayed content of a web page by a user device (Skirpa, at ¶ [0006]) that the content presented by the computer tool is the “live” content from the web pages (id. at ¶ [0078]), create a personalized or custom display on the computer screen or desktop that simultaneously displays live content selected by the user from multiple web pages, and display information from multiple web pages that provide personal banking information, personal stock account information, a headline web page, a webcam, and a weather information web page (id. at ¶ [0088]), and the web page is stored in a web server (id. at ¶ [0075]).

Claim 19 is directed towards a presentation method equivalent to a presentation system found in claim 6, and is therefore similarly rejected.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parasnis in view of Falck.




Regarding claim 8, Parasnis teaches all the limitations of independent claim 1. Parasnis further teaches a monitor or other type of display device is connected to system bus via an interface such as a video adapter. However, Parasnis does not explicitly teach “wherein said video connection port is a VGA (Video Graphic Array) port, DVI (Digital Visual Interface), or HDMI (High Definition Multimedia Interface).”
Falck is in the same field of a system for displaying images (Falck, at Abstract) that the output generated by the reproduction unit is supplied as a VGA signal to the display unit (id. a ¶ [0022]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Parasnis’ presentation system with the video connection port is a VGA as taught by Falck because it could projects the supplied image to the display unit (Falck, at ¶ [0022]).

Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parasnis in view of Tuli.
Regarding claim 27, Parasnis teaches all the limitation of independent claim 1. However, Parasnis does not explicitly teach “wherein when changes occur in some regions of the screen frames, the sender device only transmits changed regions to the receiver device and the receiver device uses the changed regions to refresh each of the screen frames.”
Tuli is in the same field of allows multiple users operating a PDA, receiving information from a server via a cellular phone, to access the Internet or the World Wide Web (WWW), view and interact with these images remotely on a display screen (Tuli, at Abstract) that browser is rendering the web page during this period, and all blocks that change on the web page within the displayable screen area will be sent from the server to the PDA to be displayed, If the last change was made to block 3 in a particular frame, the server checks each block in the display area 78 for new blocks that have changed, and if changes are made to blocks 3 and 4, the server sends block 4 first then block 3 as the priority is shifted to sending newly changed blocks that have not been changed since the previous frame. Thus, blocks are not sent twice consecutively unless there are no other changes to other blocks in consecutive frames (id. at ¶ [0054]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Parasnis’ presentation system with if change was made to portion of blocks, then only sending newly changed blocks as taught by Tuli 
Claim 29 is directed towards a presentation method equivalent to a presentation system found in claim 27, and is therefore similarly rejected.


Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “it is not necessary to capture the screen frames of the display screen 1154 of laptop computer 1152 during the slides are displayed on the display screen 1154, since the HTML slides 1178 are transmitted to the personal computer 1182 or workstation 1186 before the presentation.” (Remarks, page 9). Examiner respectfully disagrees. Amended independent claims do not require capture process of the sender device and display the slides from the receiver device simultaneously. Further, Parasnis discloses the third party provider sends a control to the user's local computer so that POWERPOINT can properly transmit the presentation slides and streaming audio/video content to the third party provider during a live broadcast of the presentation (Parasnis, at ¶ [0099]). Therefore, applicant’s argument is not persuasive. Further, applicants argue that “The laptop computer of Parasnis directly provides HTML slides to the NETSHOW™ server, so the laptop computer does not generate the control signal to the NETSHOW™ server, the personal computer or workstation to decide whether store the HTML slides as web pages or not.” (Remarks, at page 11). Examiner also disagrees. As written on above rejection, Parasnis discloses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144